    20-01019-dsj       Doc 1      Filed 02/18/20       Entered 02/18/20 13:03:18                Main Document
                                                     Pg 1 of 9



ASK LLP
Joseph L. Steinfeld, Jr., Esq.
Brigette McGrath, Esq.
2600 Eagan Woods Drive, Suite 400
St. Paul, MN 55121
Telephone: (651) 406-9665 Fax: (651) 406-9676

Attorneys for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                 Chapter 11
    In re:

    Sizmek, Inc., et al.,1                                       Case No. 19-10971 (SMB)

                                                   Debtors.
                                                                 (Jointly Administered)
    Sizmek DSP, Inc.,
                                                   Plaintiff,
    v.
                                                                 Adv. No. Refer to Summons
    AerServ LLC,
                                                 Defendant.

    COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§
       547 AND 550 AND TO DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502

             Sizmek DSP, Inc. (the “Plaintiff”), one of the debtors in the above-captioned chapter 11

case, by and through its undersigned counsel, files this complaint (the “Complaint”) to avoid and

recover transfers against AerServ LLC (the “Defendant”) and to disallow any claims held by

Defendant. In support of this Complaint, Plaintiff alleges upon information and belief that:




1
  Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401 Park
Avenue South, Fifth Floor, New York, NY 10016.

                                                           1
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-01019-dsj         Doc 1       Filed 02/18/20     Entered 02/18/20 13:03:18      Main Document
                                                   Pg 2 of 9



                                           NATURE OF THE CASE

         1.     Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all preferential transfers of property that occurred

during the ninety (90) day period prior to the commencement of the bankruptcy case of the Debtors

pursuant to sections 547 and 550 of chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”).

         2.       In addition, Plaintiff seeks to disallow, pursuant to sections 502(d) and (j) of the

 Bankruptcy Code, any claim that Defendant has filed or asserted against the Debtors or that has

 been scheduled for Defendant. Plaintiff does not waive but hereby reserves all of its rights to

 object to any such claim for any reason, including, but not limited to, any reason set forth in

 sections 502(a) through (j) of the Bankruptcy Code.

                                        JURISDICTION AND VENUE

         3.       This court has subject matter jurisdiction over this adversary proceeding, which

 arises under title 11, arises in, and relates to a case under title 11, in the United States Bankruptcy

 Court for the Southern District of New York (the “Court”), captioned In re Sizmek, Inc., et al.,

 Case No. 19-10971 (SMB), pursuant to 28 U.S.C. §§ 157 and 1334(b).

         4.       The statutory and legal predicates for the relief sought herein are sections 502, 547,

 and 550 of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”).

         5.       This adversary proceeding is a “core” proceeding to be heard and determined by

 the Court pursuant to 28 U.S.C. § 157(b)(2). Plaintiff consent to entry of final orders and

 judgment by the Court.

         6.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                      2
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-01019-dsj         Doc 1       Filed 02/18/20     Entered 02/18/20 13:03:18    Main Document
                                                   Pg 3 of 9



                                     PROCEDURAL BACKGROUND

         7.       On March 29, 2019 (the “Petition Date”), Plaintiff and its debtor affiliates

 (collectively, the “Debtors”) each commenced a case by filing a voluntary petition for relief in

 this Court under chapter 11 of the Bankruptcy Code. The Debtors are authorized to continue to

 operate their business and manage their properties as debtors in possession pursuant to sections

 1107(a) and 1108 of the Bankruptcy Code.

         8.       The Debtors’ chapter 11 cases are being jointly administered for procedural

 purposes only pursuant to Bankruptcy Rule 1015(b).

         9.       On April 17, 2019, the Office of the United States Trustee for the Southern District

 of New York (the “U.S. Trustee”) appointed the Committee of Unsecured Creditors (the

 “Committee”). [D.I. 73]

                                                 THE PARTIES

         10.      The Debtors provide online advertising, campaign management, and distribution

 platform services for advertisers, media agencies, and publishers.

         11.      Pursuant to Bankruptcy Code sections 547, 550, 1106, and 1107, Plaintiff is

 authorized and have standing to pursue this avoidance action.

         12.      Upon information and belief, Defendant was, at all relevant times, a vendor or

 creditor that provided goods and/or services to or for Plaintiff. Upon further information and

 belief, at all relevant times, Defendant’s principal place of business is located at 15420 Laguna

 Canyon Rd, Unit 200, Irvine, California 92618.

                                         FACTUAL BACKGROUND

         13.      Prior to the Petition Date, Plaintiff, as a provider of online advertising, campaign

 management, and distribution platform services, maintained business relationships with various



                                                      3
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-01019-dsj         Doc 1       Filed 02/18/20     Entered 02/18/20 13:03:18    Main Document
                                                   Pg 4 of 9



 business entities and individuals, through which Plaintiff regularly purchased, sold, received,

 and/or delivered goods and services.

         14.      At the beginning of 2019, the Debtors learned that Vector Capital would not

 provide additional funding to them. This led to the Debtors’ first lien lenders (the “First Lien

 Lenders”) undertaking an extensive diligence process whereby the First Lien Lenders determined

 whether to replace the general partner of the Debtors’ ultimate parent, thereby taking control.

 Ultimately, the First Lien Lenders opted not to take control and, instead, exercised certain

 remedies, including restricting the Debtors’ access to their cash management accounts. All of the

 foregoing led to the Debtors’ decision to file their bankruptcy petitions.

         15.      During the ninety (90) days before and including the Petition Date, that is between

 December 29, 2018 and March 29, 2019 (the “Preference Period”), Plaintiff continued to operate

 its business, including the transfer of money, either by checks, cashier checks, wire transfers,

 ACH transfers, direct deposits or otherwise to various entities.

         16.      Upon information and belief, during the course of their relationship, the Defendant

 and Plaintiff entered into agreements for the purchase of goods and/or services by Plaintiff from

 the Defendant, which are evidenced by one or more contracts, purchase orders, invoices,

 communications and other documents (collectively, the “Agreements”). Upon further information

 and belief, the Agreements concerned and related to the goods and/or services provided by

 Defendant to the Plaintiff. Plaintiff’s payments to the Defendant pursuant to the Agreements

 during the Preference Period are set forth on the Statement of Account, which is attached hereto

 and incorporated by reference as Exhibit A. Such details include “Invoice Number,” “Invoice

 Date,” “Invoice Amount,” and the “Payment Date.”




                                                      4
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-01019-dsj         Doc 1       Filed 02/18/20     Entered 02/18/20 13:03:18        Main Document
                                                   Pg 5 of 9



         17.      Plaintiff is seeking to avoid all of the transfers of an interest of Plaintiff’s property

 made by Plaintiff to Defendant within the Preference Period.

         18.      Plaintiff made transfer(s) of an interest of Plaintiff’s property to or for the benefit

 of Defendant during the Preference Period through payments aggregating not less than the amount

 set forth on Exhibit A hereto (the “Transfer” or “Transfers”). The details of each Transfer are set

 forth on Exhibit A attached hereto and incorporated by reference. Such details include “Check

 Number,” “Check Amount,” “Check Clear Date,” and “Debtor Transferor(s).”

         19.      During the course of this proceeding, Plaintiff may learn (through discovery or

 otherwise) of additional transfers made to Defendant during the Preference Period or that may be

 avoidable under other provisions of the Bankruptcy Code. It is Plaintiff’s intention to avoid and

 recover all avoidable transfers of property made by the Debtors to or for the benefit of Defendant

 or any other transferee. Plaintiff reserves its right to amend this original Complaint to include: (i)

 further information regarding the Transfer(s), (ii) additional transfers, (iii) modifications of and/or

 revision to Defendant’s name, (iv) additional defendants, and/or (v) additional causes of action,

 if applicable (collectively, the “Amendments”), that may become known to Plaintiff at any time

 during this adversary proceeding, through formal discovery or otherwise, and for the

 Amendments to relate back to this original Complaint.

                                            CLAIMS FOR RELIEF

                                      First Claim for Relief
                   (Avoidance of Preference Period Transfers – 11 U.S.C. § 547)

         20.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

         21.      During the Preference Period, Plaintiff made the Transfers to or for the benefit of

Defendant in an aggregate amount not less than the amount set forth on Exhibit A hereto.




                                                      5
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-01019-dsj         Doc 1       Filed 02/18/20     Entered 02/18/20 13:03:18     Main Document
                                                   Pg 6 of 9



         22.      Each Transfer was made from Plaintiff, and constituted a transfer of an interest in

Plaintiff’s property.

         23.      Defendant was a creditor of Plaintiff at the time of each Transfer by virtue of

supplying goods and/or services to Plaintiff for which Plaintiff was obligated to pay in accordance

with the Agreements. See Exhibit A.

         24.      Each Transfer was to or for the benefit of a creditor within the meaning of 11 U.S.C.

§ 547(b)(1) because each Transfer either reduced or fully satisfied a debt or debts then owed by

Plaintiff to Defendant. See Exhibit A.

         25.      Each Transfer was made for, or on account of, an antecedent debt or debts owed by

Plaintiff to Defendant before such Transfers were made, as asserted by Defendant and

memorialized in the Agreements, each of which constituted a “debt” or “claim” (as those terms

are defined in the Bankruptcy Code) of Defendant prior to being paid by Plaintiff. See Exhibit A.

         26.      Each Transfer was made while Plaintiff was insolvent. Plaintiff is entitled to the

presumption of insolvency for each Transfer made during the Preference Period pursuant to 11

U.S.C. § 547(f).

         27.      Each Transfer was made during the Preference Period, as set forth on Exhibit A.

         28.      As a result of each Transfer, Defendant received more than Defendant would have

received if: (i) Plaintiff’s bankruptcy case was a case under chapter 7 of the Bankruptcy Code; (ii)

the Transfers had not been made; and (iii) Defendant received payments of its debts under the

provisions of the Bankruptcy Code. As evidenced by Plaintiff’s schedules filed in the underlying

bankruptcy case as well as the proofs of claim that have been received to date, Plaintiff’s liabilities

exceed its assets such that Plaintiff’s unsecured creditors will not receive payment of their claims

in full from the Plaintiff’s bankruptcy estate.



                                                      6
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-01019-dsj         Doc 1       Filed 02/18/20     Entered 02/18/20 13:03:18      Main Document
                                                   Pg 7 of 9



         29.      In accordance with the foregoing, each Transfer is avoidable pursuant to 11 U.S.C.

§ 547(b).

                                        Second Claim for Relief
                           (Recovery of Avoided Transfers – 11 U.S.C. § 550)

         30.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with allegations contained in this Second Claim for Relief.

         31.      Plaintiff is entitled to avoid the Transfer(s) pursuant to 11 U.S.C. § 547(b).

         32.      Defendant was the initial transferee of the Transfer(s) or the immediate or mediate

transferee of such initial transferee or the person for whose benefit the Transfer(s) were made.

         33.      Pursuant to 11 U.S.C.§ 550(a), Plaintiff is entitled to recover from Defendant the

Transfer(s), plus interest thereon to the date of payment and the costs of this action.

                                       Third Claim for Relief
                       (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))

         34.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

         35.      Defendant is a transferee of transfers avoidable under section 547 of the Bankruptcy

Code, which property is recoverable under section 550 of the Bankruptcy Code.

         36.      Defendant has not paid the amount of the Transfer(s), or turned over such property,

for which Defendant is liable under 11 U.S.C. § 550.

         37.      Pursuant to 11 U.S.C. § 502(d), any and all Claims of Defendant and/or its assignee,

against the Debtors’ chapter 11 estate or Plaintiff must be disallowed until such time as Defendant

pays to Plaintiff an amount equal to the aggregate amount of the Transfer(s), plus interest thereon

and costs.

         38.      Pursuant to 11 U.S.C. § 502(j), any and all Claims of Defendant, and/or its assignee,

against the Debtors’ chapter 11 estate or Plaintiff previously allowed by Debtors or by Plaintiff,



                                                      7
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-01019-dsj         Doc 1       Filed 02/18/20     Entered 02/18/20 13:03:18       Main Document
                                                   Pg 8 of 9



must be reconsidered and disallowed until such time as Defendant pays to Plaintiff an amount

equal to the aggregate amount of the Transfer(s).

                                            PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this Court grant the following relief against

Defendant:

             A. On Plaintiff’s First and Second Claims for Relief, judgment in favor of Plaintiff

                  and against Defendant, avoiding all of the Transfers and directing Defendant to

                  return to Plaintiff the amount of the Transfers, pursuant to 11 U.S.C. §§ 547(b) and

                  550(a), plus interest from the date of demand at the maximum legal rate and to the

                  fullest extent allowed by applicable law, together with the costs and expenses of

                  this action including, without limitation, attorneys’ fees;

             B. On Plaintiff’s Third Claim for Relief, judgment in favor of Plaintiff and against

                  Defendant disallowing any claims held or filed by Defendant against the Plaintiff

                  until Defendant returns the Transfers to Plaintiff pursuant to 11 U.S.C. § 502(d)

                  and (j); and

             C. Such other and further relief as this Court may deem just and proper.

Dated: February 18, 2020
                                                 ASK LLP

                                                 By: /s/ Brigette McGrath
                                                 Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                                 Brigette McGrath, Esq.
                                                 Gary Underdahl, Esq., MN SBN 0301693
                                                 ASK LLP
                                                 2600 Eagan Woods Drive, Suite 400
                                                 St. Paul, MN 55121
                                                 Telephone: (651) 289-3857
                                                 Fax: (651) 406-9676
                                                 Email: gunderdahl@askllp.com



                                                        8
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-01019-dsj         Doc 1       Filed 02/18/20      Entered 02/18/20 13:03:18   Main Document
                                                    Pg 9 of 9



                                                 -and-

                                                 Edward E. Neiger, Esq.
                                                 151 West 46th Street, 4th Fl.
                                                 New York, NY 10036
                                                 Telephone: (212) 267-7342
                                                 Fax: (212) 918-3427

                                                 Attorneys for Plaintiff




                                                         9
US_141709268v1_392655-00001 10/10/2019 9:51 AM
